DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 20180115827) in view of TULL et al. (US 20190179597).
Regarding claims 1 and 15, TANAKA discloses a portable device (fig.1, 2, 13: Bluetooth speaker) comprising: a wireless sink (Paragraph: 0021 and fig.1, 13: Bluetooth speaker, i.e. a device with a wireless sink); a signal processor (Paragraphs: 0012: audio signal processing); a wireless source (Paragraph: 0021 and fig.1, 10: TANAKA discusses how a device transmits the reproduced audio signal to the speaker device via Bluetooth); at least one microphone configured to receive audio from outside the portable device (Paragraphs: 0007-0009: TANAKA discusses how the audio device which includes a signal input unit configured to receive the audio signal, 
TANAKA discloses the invention set forth above but does not specifically points out “the synchronizing circuitry employs cross correlation to effect calibration of the delay, after filtering and downsampling signals received from the at least one microphone and the digital audio buffer”
TULL however discloses a system wherein the synchronizing circuitry employs cross correlation to effect calibration of the delay (Paragraphs: 0016 and 0048: Tull discusses how a system arrange suitable for audio synchronization and delay estimation; and how the average delay, determined by the electronic device to allow for the sound generated by the electronic device to be synchronized with the sound generated by the nearest speaker), after filtering and downsampling signals received from the at least one microphone and the digital audio buffer (Paragraphs: 0033, 0072 and 0123: Tull discusses how the digital audio signal filtered and down sampled; and how the audio signal buffered or otherwise stored on the receiver for playback through a sound generating device, such as headphones, connected to the receiver).     
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of TANAKA, and modify a system wherein the synchronizing circuitry employs cross correlation to effect calibration of the delay, after filtering and downsampling signals received from the at least one microphone and the digital audio buffer, as taught by TULL, thus the system determine a delay used in transmitting the multi-channel digital audio signal and audio metadata, as discussed by TULL.  
Considering claim 2, Tull discloses the portable device as recited in claim 1, wherein the portable device avoids having to cluster signals or average individual delay results as a result of the synchronizing circuitry considering longer audio segments in each delay calculation (Paragraphs: 0003 and 0018).  
Considering claim 3, Tull discloses the portable device as recited in claim 1, wherein the synchronizing circuitry performs low-pass filtering before downsampling (Paragraphs: 0033, 0072 and 0123: Tull discusses how the digital audio signal filtered and down sampled). 
Considering claim 4, Tull discloses the portable device as recited in claim 1, wherein the fact that the synchronizing circuitry downsamples results in the synchronizing circuitry considering longer time duration audio segments, thereby reducing the potential for incorrect calibration (Paragraphs: 0003, 0033, 0072 and 0123: Tull discusses how the digital audio signal filtered and down sampled; and how Playback of audio signal adjusted by the receiver based on a current delay value adjusted based on the relative delay value, i.e. obvious allowing to reduce the potential for incorrect calibration). 
Considering claim 5, TANAKA discloses the portable device as recited in claim 1, wherein the wireless sink comprises a wireless signal receiver (Paragraph: 0021 and fig.1, 13: Bluetooth speaker, i.e. a device with a wireless sink with a wireless receiver). 
Considering claim 6, TANAKA discloses the portable device as recited in claim 1, wherein the wireless sink comprises a Bluetooth signal receiver (Paragraph: 0017, 0021, 0056 and fig.1, 13: Bluetooth speaker).   
Considering claim 7, Tull discloses the portable device as recited in claim 1, wherein the wireless source comprises a wireless signal transmitter (Paragraphs: 0017 and 0056: Tull discusses how an audio signal transmitted wirelessly to speakers).   
Considering claim 8, Tull discloses the portable device as recited in claim 1, wherein the wireless source comprises a Bluetooth signal transmitter (Paragraphs: 0017and 56: Tull discusses how the transmission device may use any suitable type of wireless communication, such as, Wi-Fi and Bluetooth).  
Considering claim 9, TANAKA discloses the portable device as recited in claim 1, further comprising an amplifier, wherein the digital audio buffer is configured to receive signals from the synchronizing circuitry (Paragraphs: 0009, 0026 and 0028: TANAKA discusses how the buffer is also configured to perform synchronized reproduction by the first reproducing unit) and provide signals to the amplifier, said amplifier being configured to drive said at least one speaker to produce sound (Paragraph: 0022 and fig.1: TANAKA discusses how a system configured to amplify the input audio source and to output the amplified audio source to the powered speaker).   
Considering claim 12, TANAKA discloses the portable device as recited in claim 1, wherein the portable device is configured to improve an accuracy of calibration by delaying the leading signal used in the cross correlation calculation (Paragraphs: 0009-0011: TANAKA discusses how the audio signal starts to be output, an amount of silent data equal to a first delay time period, i.e. to improve an accuracy of calibration by delaying the leading signal). 
Considering claim 13, TANAKA discloses the portable device as recited in claim 1, further comprising at least one user-interactive control connected to the signal processor and configured to be adjustable (Paragraphs: 0021, 0026 and fig.2, 29).  
Considering claim 14, TANAKA discloses the portable device as recited in claim 1, further comprising a battery, and internal power management circuitry associated with the battery (Paragraphs: 0021, 0026 and fig.2, 29: Tanaka discusses a powered speaker and a Bluetooth communication unit, i.e. a portable device with a battery). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              11/05/2021